EXHIBIT 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

(“Agreement”) is made and entered into as of the 18th day of November 2016 (the
“Amendment Date”), by and between MusclePharm Corporation, a Nevada corporation
headquartered at 4721 Ironton Street, Building A, Denver, Colorado 80239
(“Company”) and Ryan Drexler (“Executive”). As used herein, the “Effective Date”
of this Agreement shall mean February 10, 2016, the effective date of the
previous employment agreement by and between the Executive and the Company (the
“Prior Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has employed the Executive as its Executive Chairman and
its interim President and Chief Executive Officer pursuant to the Prior
Agreement; and

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, as its President
and Chief Executive Officer and as the Chairman of its Board of Directors
(“Board”), on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

 

1.             Employment and Duties. The Company agrees to continue to employ
the Executive and the Executive agrees to continue to serve as the Company’s
President and Chief Executive Officer and as the Chairman of the Board. The
duties and responsibilities of the Executive shall include the duties and
responsibilities as the Board may from time to time assign to the Executive that
are consistent with the duties normally expected of a chief executive officer or
similar most senior position.

 

The Executive shall devote sufficient portions of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of his additional activities materially interferes with the
performance of the duties and responsibilities of the Executive or violates the
terms of Section 15, nothing in this Section 1 shall prohibit the Executive
from: (A) serving as a director or member of a committee of up to two (2)
entities that do not, in the good faith determination of the Board, compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (B) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; (C) serving as a
director or trustee of any governmental, charitable or educational organization;
(D) engaging in additional activities in connection with personal investments
and community affairs, including, without limitation, professional or charitable
sports and/or coaching, nutrition or similar organization committees, boards,
memberships or similar

associations or affiliations; or (E) performing coaching or advisory activities.

 1 

 

 

 

 

2.             Term. The term of this Agreement commenced on the Effective Date
and, subject to Section 13 below, shall continue for a period of three (3) years
following the Effective Date and shall be automatically renewed for successive
one (1) year periods thereafter unless either party provides the other party
with written notice of his or its intention not to renew this Agreement at least
three (3) months prior to the expiration of the initial term or any renewal term
of this Agreement. As used herein, “Employment Period” shall mean the initial
three (3) year term plus renewals, if any.

 

3.             Place of Employment. The Executive’s services shall be performed
at the Company's headquarters at 4721 Ironton Street, Building A, Denver,
Colorado 80239, or in such location or locations as the Board shall determine,
in its sole discretion.

 

4.             Restricted Stock Award. Subject to approval by the Board, the
Executive shall be entitled to a grant of Two Hundred Thousand (200,000) shares
of restricted stock as soon as practicable following the Amendment Date, which
shares shall be granted under, and subject to the terms and conditions of, the
Company’s 2015 Incentive Compensation Plan (the “Plan”) and shall vest in full
upon the first anniversary of the grant date.

 

5.             Base Salary. The Company agrees to pay the Executive a base
salary (“Base Salary”) at an annual rate of Five Hundred Fifty Thousand Dollars
($550,000.00). The Board may adjust the Base Salary annually on each anniversary
of the Effective Date (provided that no decrease shall result in a Base Salary
less than the 50th percentile of comparable peer companies based on independent
consultant report retained by the Company). The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices.

 

6.Incentive Compensation.

 

(a)           Cash-Based Incentives. The Executive shall be eligible to receive
a transaction bonus (“Transaction Bonus”) as set forth in Attachment A. In
addition to the Transaction Bonus described in Attachment A, Executive shall be
eligible to receive cash-based incentive bonuses based upon the achievement of
specified performance goals, as set forth in Attachment B.

 

(b)           Equity-Based Incentives. The Executive shall be eligible for
grants of equity awards available to senior executive officers of the Company
under the Plan, as the Board or the Compensation Committee of the Board
(“Compensation Committee”) may from time to time determine. In addition, the
Executive shall be eligible to receive the equity-based incentive bonuses based
upon the achievement of specified performance goals set forth in Attachment B
(the cash- and equity-based incentive bonuses set forth in Attachment B are
collectively referred to herein as the “Performance Bonuses”). Each equity award
granted to the Executive shall specify in the applicable award agreement that
upon termination of the Executive’s employment for any reason by the Company or
by the Executive any unvested portion of the equity awards shall immediately
vest.

 2 

 

 

 

7.             Post-Employment Compensation. Upon termination of employment for
any reason, the Executive shall be entitled to: (A) all unpaid Base Salary
earned through the date of termination to be paid according to Section 5; (B)
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date, to the extent unpaid,
to be paid according to Section 9; (C) any accrued but unused vacation time
through the termination date in accordance with Company policy; (D) any unpaid
Transaction Bonus or Performance Bonuses, to the extent earned as of the date of
termination, to be paid according to Attachment A or Attachment B, respectively;
and (E) all vested equity awards earned prior to termination.

 

Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 13(b), but excluding the Executive’s termination by the Company for
Cause or by the Executive without Good Reason as provided in Section 13(d)), the
Executive shall remain eligible to receive the Transaction Bonus if a Qualifying
Sale (as defined in Attachment A) occurs before the fifth (5th) anniversary of
the Effective Date; provided, that, on a termination without Cause or a
resignation for Good Reason, the Executive executes and lets become irrevocable
an agreement releasing Company and its affiliates from any releasable liability
associated with this Agreement (other than with respect to amounts not yet due)
within sixty (60) days following the termination of employment and the Executive
complies with his other obligations under Sections 14 and 15 of this Agreement.

 

8.             Clawback Rights. The Transaction Bonus, Performance Bonuses and
any and all stock-based compensation (such as options and equity awards)
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that the Executive is employed by the Company and
upon the termination of the Executive’s employment and for a period of three (3)
years thereafter, if there is a restatement of any financial results from which
any Clawback Benefits paid to the Executive shall have been determined, the
Executive agrees to repay any amounts which were determined by reference to any
Company financial results which were later restated (as defined below), to the
extent the Clawback Benefits amounts paid exceed the Clawback Benefits amounts
that would have been paid, based on the restatement of the Company’s financial
information. (The parties acknowledge that the nature of the Transaction Bonus
is such that the amounts paid are unlikely to have been determined based on the
financial results.) All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the revised Clawback Benefits amount shall be determined by the Compensation
Committee in good faith and in accordance with applicable law, rules and
regulations. All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and the Executive.
The Clawback Rights shall terminate following a Qualifying Transaction (as
defined in Attachment A), subject to applicable law, rules and regulations. For
purposes of this Section 8, a restatement of financial

 3 

 

 

results that requires a repayment of a portion of the Clawback Benefits amounts
shall mean a restatement resulting from material non-compliance of the Company
with any financial reporting requirement under the federal securities laws and
shall not include a restatement of financial results resulting from subsequent
changes in accounting pronouncements or requirements which were not in effect on
the date the financial statements were originally prepared (“Restatements”). The
parties acknowledge it is their intention that the foregoing Clawback Rights
that relate to Restatements conform in all respects to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank
Act”) and require recovery of all “incentive-based” compensation, pursuant to
the provisions of the Dodd- Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect. Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd-Frank Act and such rules and regulations
as hereafter may be adopted and in effect.

 

9.             Expenses. The Executive shall be entitled to prompt reimbursement
by the Company for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by the Executive while employed (in accordance with
the policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.

 

10.           Other Benefits. During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, “Benefit Plans”),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s managerial or
salaried executive employees and/or its senior executive officers.

 

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.

 

The Executive shall be entitled to air travel, including travel by first class
or by private plane, as is reasonable and necessary for the performance of his
duties and responsibilities, in accordance with the Company’s policies as
approved by the Board.

 

11.           Vacation. During the term of this Agreement, the Executive shall
be entitled to accrue, on a pro rata basis, thirty (30) paid vacation days per
year. Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.

 

12.Reserved.

 4 

 

 

 

13.Termination of Employment.

 

(a)           Death. If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company’s obligations to the Executive’s estate and to the
Executive’s Qualified Beneficiaries shall be those set forth in Section 7.

 

(b)           Disability. In the event that, during the term of this Agreement
the Executive shall be prevented from performing his essential functions
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate. The Company’s obligation to the Executive under
such circumstances shall be those set forth in Section 7. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his essential functions hereunder for an aggregate of one hundred twenty (120)
days or longer during any twelve (12) consecutive months. The determination of
the Executive’s Disability shall be made by an independent physician who is
reasonably acceptable to the Company and the Executive (or his representative),
be final and binding on the parties hereto and be made taking into account such
competent medical evidence as shall be presented to such independent physician
by the Executive and/or the Company or by any physician or group of physicians
or other competent medical experts employed by the Executive and/or the Company
to advise such independent physician.

 

(c)Cause.

 

(1)           At any time during the Employment Period, the Company may
terminate this Agreement and the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from the
Executive’s death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days following his receipt of such written demand; (b) the conviction of, or
plea of guilty or nolo contendere to, a felony; or (c) fraud, dishonesty or
gross misconduct which is materially and demonstratively injurious to the
Company. Termination under clauses (b) or (c) of this Section 13(c)(1) shall not
be subject to cure.

 

(2)           For purposes of this Section 13(c), no act, or failure to act, on
the part of the Executive shall be considered “willful” unless done, or omitted
to be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1)(a) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive). After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.

 

 5 

 

 

 

(3)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any unpaid Base
Salary earned through the date of termination to be paid according to Section 3;
any unpaid Transaction Bonus or Performance Bonuses, to the extent earned as of
the date of termination, to be paid according to Attachment A or Attachment B,
respectively; reimbursement of any and all reasonable expenses paid or incurred
by the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date, to the extent unpaid, to be paid according to Section 9; and any accrued
but unused vacation time through the termination date in accordance with Company
policy. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(d)For Good Reason or Without Cause.

 

(1)           At any time during the term of this Agreement and subject to the
conditions set forth in Section 13(d)(2) below the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without Executive’s consent: (A) the assignment to the
Executive, without Executive's consent, of duties that are significantly
different from, and/or that result in a substantial diminution of, the duties
that he assumed on the Effective Date (including reporting to anyone other than
solely and directly to the Board); (B) the assignment to the Executive, without
Executive's consent, of a title that is different from and subordinate to the
title President and Chief Executive Officer and/or Chairman of the Board of the
Company; or (C) material breach by the Company of this Agreement.

 

(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company within ninety (90) days of the date upon which the facts giving rise to
Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from the Executive of such written notice.

 

(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) the compensation set forth in
Section 7 above. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(4)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 13(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
13(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by the Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against the Executive for
any reason.

 6 

 

 

(e)           Without “Good Reason” by the Executive. At any time during the
term of this Agreement, the Executive shall be entitled to terminate this
Agreement and the Executive’s employment with the Company without Good Reason by
providing prior written notice of at least thirty (30) days to the Company. Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any unpaid Base Salary earned through the date
of termination to be paid according to Section 5; any unpaid Transaction Bonus
or Performance Bonuses, to the extent earned as of the date of termination, to
be paid according to Attachment A or Attachment B, respectively; reimbursement
of any and all reasonable expenses paid or incurred by the Executive in
connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, to the extent unpaid, to be paid according to Section 9; any accrued but
unused vacation time through the termination date in accordance with Company
policy; and as to any vested equity compensation, in accordance with its terms.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 

(f)Reserved.

 

(g)           Any termination of the Executive’s employment by the Company or by
the Executive (other than termination by reason of the Executive’s death) shall
be communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

 

14.Confidential Information.

 

(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.

 

(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.

 7 

 

 

 

(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 

15.Non-Competition and Non-Solicitation.

 

(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (“Territory”) (to the extent the
Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
noncompetition restrictions set forth below arc reasonable and necessary to
maintain the value of the Confidential Information, and to protect the goodwill
and other legitimate business interests of, the Company, its affiliates and/or
its clients or customers.

 

(b)           The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
two percent (2%) of the outstanding securities of a Company whose shares are
traded on any securities exchange or (ii) as a limited partner, passive minority
interest holder in a

venture capital fund, private equity fund or similar investment entity which
holds or may hold an equity or debt position in portfolio companies that are
competitive with the Company; provided, however, that the Executive shall be
precluded from serving as an operating partner, general partner, manager or
governing board designee with respect to such portfolio companies), whether on
the Executive’s own behalf or on behalf of any other person or entity or
otherwise howsoever, within the Territory:

 

(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in direct competition with the
business of the Company;

 

(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the business of the Company;

 8 

 

 

 

(3)           Attempt in any manner to solicit from any customer of the Company,
with whom the Executive had significant contact during the last twelve (12)
months of the Executive’s employment by the Company (whether under this
Agreement or otherwise), business of the kind or competitive with the business
done by the Company with such customer or to persuade or attempt to persuade any
such customer to cease to do business or to reduce the amount of business which
such customer has customarily done or might do with the Company; or

 

(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, coventurer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

 

Executive agrees that these non-competition restrictions shall be enforceable
during the Employment Period and, in the event Executive’s employment with the
Company is terminated pursuant to Sections 13(b), (c) or (d), for a period of
twelve (12) months following Executive’s termination from employment in the
Territory.

 

16.Section 409A.

 

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

 

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.

 

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section 1.409A-1
(h)(1)). Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1 (b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 9 

 

 

 

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then any severance payments or separation benefits or
other compensation that constitute deferred compensation subject to Code Section
409A, as determined by the Company (together, the “Deferred Separation
Benefits”) will accrue during the six (6)-month period following Executive’s
termination of employment and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 

17.Miscellaneous.

 

(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it

would be difficult or impossible to replace such services. Furthermore, the
parties acknowledge that monetary damages alone would not be an adequate remedy
for any breach by the Executive of Section 14 or Section 15 of this Agreement.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Section 14 or Section 15 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.

 

(c)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless the Executive and his heirs and representatives to the maximum
extent provided by the laws of the State of Nevada and by Company’s bylaws and
(ii) shall cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.

 10 

 

 

 

(d)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior or contemporaneous
understandings and agreements, whether oral or written, between the Executive
and the Company, including without limitation the Prior Agreement, and shall not
be amended, modified or changed except by an instrument in writing executed by
the party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

(e)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)            The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given

when personally delivered, sent by registered or certified mail, return receipt
requested, postage prepaid, or by reputable national overnight delivery service
(e.g., Federal Express) for overnight delivery to the party at the address set
forth in the preamble to this Agreement, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

 

(h)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Colorado, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of Colorado for any disputes arising out of this
Agreement, or the Executive’s employment with the Company. The prevailing party
in any dispute arising out of this Agreement shall be entitled to his or its
reasonable attorney’s fees and costs.

 

(i)            This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(j)            The Executive represents and warrants to the Company, that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which the Executive is a party.

 

(k)           The Company represents and warrants to the Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.

 

[Signature page follows immediately]

 

 

 11 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

MUSCLEPHARM CORPORATION

 

By: /s/ Michael Doron__________

 

Name: Michael Doron Title: Lead Director

Date Signed: November 18, 2016

 

 

/s/ Ryan Drexler______________

Executive

 

Date Signed: November 18, 2016

 

 

 

 

 



Attachment A

 

Transaction Bonus

 

Upon the occurrence of a Qualifying Sale during Executive’s employment (or,
thereafter to the

extent provided in the Agreement), Executive shall be entitled to a Transaction
Bonus equal to:

 

(i)10% of the Aggregate Purchase Price, if the Aggregate Purchase Price is in
excess of $200 million;

 

(ii)7.5% of the Aggregate Purchase Price, if the Aggregate Purchase Price is
equal to or greater than $175 million but not greater than $200 million; or

 

(iii)5% of the Aggregate Purchase Price, if the Aggregate Purchase Price is
equal to or greater than $150 million but less than $175 million;

 

provided, however, that the Qualifying Sale must be consummated on or prior to
the third anniversary of the Effective Date; and provided, further that the
Aggregate Purchase Price must equal or exceed $150 million. The Transaction
Bonus shall be paid, if at all, (i) in cash and/or in property in the same
proportion payable to common stockholders of the Company generally in connection
with the Qualifying Sale, or, in the Company’s sole discretion, solely in cash,
and (ii) on or following the consummation of the Qualifying Sale on the same
schedule as, and under the same terms and conditions applicable to, the
Company’s common stockholders in connection with the Qualifying Sale, but in no
event over a period of longer than five (5) years following the consummation of
the Qualifying Sale. The Company agrees that it shall not consummate a
Qualifying Sale without arranging for the payment of the Transaction Bonus at
the closing of the Qualifying Sale or promptly thereafter.

 

“Qualifying Sale” shall mean the sale of all or substantially all of (i) the
assets of the Company or (ii) the outstanding common stock of the Company,
whether by merger, consolidation, sale or other transfer of shares of common
stock (other than a merger or consolidation where the stockholders of the
Company prior to the merger or consolidation are the holders of a majority of
the voting securities of the entity that survives such merger or consolidation);
provided, that for the avoidance of doubt, that such sale also constitutes a
“change in control event” described in Section 1.409A-3(i)(5)(v) or (vii) of the
Treasury Regulations with respect to the Company.

 

“Aggregate Purchase Price” means the sum of all cash paid or payable and the
fair market value of all property or securities transferred in connection with a
Qualifying Sale. Amounts paid into escrow, installment payments and contingent
payments in connection with a Qualifying Sale shall be included as part of the
Aggregate Purchase Price; provided, however, that the portions of the
Transaction Bonus based on amounts paid into escrow, installment payments and
contingent payments will be calculated and paid if and when such amounts are
released directly to the Company or to the Company’s common stockholders, as
applicable.

 

 

 

 

Attachment B

 

The Executive shall be entitled to receive cash- and equity-based incentive
bonuses, in each case subject to the achievement of the performance goals set
forth in this Attachment B, in each case as determined by the Compensation
Committee in its sole discretion, and subject to the Executive’s remaining
employed by the Company through the achievement of the applicable performance
goal or the grant of the applicable award of restricted stock.

 

Cash-Based Incentive Bonuses

 

The Executive shall be entitled to receive the following cash-based incentive
bonuses, in each case, payable as soon as reasonably practicable following the
achievement of the applicable performance goal, but in no event later than two
and one-half months following the end of the fiscal year in which such goal is
achieved:

 

(i)Five Hundred Thousand Dollars ($500,000), to be paid in connection with the
execution of the Agreement based on the more than Five Million Dollars
($5,000,000) of savings guaranteed for the fiscal year ending December 31, 2016;

 

(ii)Two Hundred and Fifty Thousand Dollars ($250,000), if the Arnold
Schwarzenegger contract is settled in a satisfactory manner;

 

(iii)Two Hundred and Fifty Thousand Dollars ($250,000), if the Richard Estalella
matter is settled in a satisfactory manner;

 

(iv)Two Hundred and Fifty Thousand Dollars ($250,000), if the Manchester United
matter is settled in a satisfactory manner; and

 

(v)One Hundred Thousand Dollars ($100,000), if the Company obtains an order for
the MP Organic line that equals or exceeds $1 million before the end of the
fiscal year ending December 31, 2017.

 

 

 

Equity-Based Incentive Bonuses

 

Subject to approval by the Board or the Compensation Committee, the Executive
shall be granted:

 

(i)Two Hundred Thousand (200,000) shares of restricted stock, to be earned based
on the achievement of mutually agreeable goals established by the Board in
consultation with the Executive related to the performance of the Company in
2017, to be issued not later than March 31, 2018; and

 

(ii)Three Hundred Fifty Thousand (350,000) shares of restricted stock, if the
Capstone litigation involving the Company is settled and the total settlement
amount payable by the Company is less than or equal to $13 million, to be
granted on the later of (A) settlement of the Capstone litigation or (B) January
2017.

 

Any shares of restricted stock granted pursuant to this Attachment B shall be
granted under, and subject to the terms and conditions of, the Plan and shall
vest in full upon the first anniversary of

the grant date.

 



